DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
Claim 15 states “wherein the computer readable storage medium is not a transitory signal per se” please change this to “non-transitory computer readable storage medium”
Claims 16-20 are objected to based on their dependency from claim 15
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao (US 9,310,401 B2).
	In claims 1 Tsao discloses a computer-implemented method (Column 14 Lines 25-30 “computer”) comprising: obtaining device data corresponding to a set of electronic 

	In claims 3, Tsao further discloses wherein the device data includes a first electrical load classification and a second electrical load classification (Column 4 Lines 15-37, examiner considers the appliance signature of the individual appliances to be said first and second electrical load classifications); wherein the first device and the second device have the first electrical load classification (Fig. 8, 110-2, examiner considers this to be true when the first and second devices are the same); wherein the third device has the second electrical load classification (Fig. 8, 110-3); and wherein the first electrical load classification and the second electrical load classification do not match (Fig. 8, 110-2 and 110-3, examiner considers this to be true when the first and third devices are different).
	In claims 4, Tsao further discloses wherein the device data includes a first distance between the second device and the third device (Column 15 Lines 55-67 “relative position”).
	In claims 5, Tsao discloses all of claim 4. Tsao further discloses wherein assigning the second sensor to the second cluster includes determining based, at least 
	In claims 6, Tsao further discloses obtaining third signature data comprising one or more third electrical parameters of the third electronic device (Fig. 4, S430, Fig. 15, 1550); and making a second determination that a third electrical parameter of the third signature data does not match the second electrical parameter (Fig. 15, S1530-S1550).
	In claims 7, Tsao further discloses obtaining, by the second sensor, sensor data corresponding to the second electronic device (Column 16 Lines 50-67, examiner considers the monitoring and data collection by the power monitoring devices to be said obtaining, by the second sensor, sensor data corresponding to the second electronic device); comparing the sensor data to the second signature data (Fig. 15, S1530-S1550); making a third determination, based on the comparing, that the sensor data corresponds to a defective operating condition of the second electronic device (Fig. 4 S465); and generating a notification in response to the third determination (Column 10 Lines 59-67).
In claims 8 Tsao discloses A system (Fig. 8) comprising: a processor (Column 14 Lines 25-30 “computer” examiner consideres a processor to be an inherent part of a computer, Fig. 3, 10 examiner also considers the monitoring device to be a processing device); and a memory (Fig. 3, 360) in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising: obtaining device data corresponding to a set of electronic devices (Fig. 4, s420 Fig. 15, S1550), the set of electronic devices including a first electronic device, a second electronic device, and a 
In claims 9, Tsao further discloses wherein the device data includes a first power rating corresponding to the first electronic device and a second power rating corresponding to the second electronic device (Column 16 lines 50-67, Column 17 
	In claims 10, Tsao further discloses wherein the device data includes a first electrical load classification and a second electrical load classification (Column 4 Lines 15-37, examiner considers the appliance signature of the individual appliances to be said first and second electrical load classifications); wherein the first device and the second device have the first electrical load classification (Fig. 8, 110-2, examiner considers this to be true when the first and second devices are the same); wherein the third device has the second electrical load classification (Fig. 8, 110-3); and wherein the first electrical load classification and the second electrical load classification do not match (Fig. 8, 110-2 and 110-3, examiner considers this to be true when the first and third devices are different).
In claims 11, Tsao further discloses wherein the device data includes a first distance between the second device and the third device (Column 15 Lines 55-67 “relative position”).
In claims 12, Tsao discloses all of claim 11. Tsao further discloses wherein assigning the second sensor to the second cluster includes determining based, at least in part, on the first distance, a placement location for the second sensor (Column 15 Lines 55-67 “relative position”).
	In claims 13, Tsao further discloses obtaining third signature data comprising one or more third electrical parameters of the third electronic device (Fig. 4, S430, Fig. 15, 
In claims 14, Tsao further discloses obtaining, by the second sensor, sensor data corresponding to the second electronic device (Column 16 Lines 50-67, examiner considers the monitoring and data collection by the power monitoring devices to be said obtaining, by the second sensor, sensor data corresponding to the second electronic device); comparing the sensor data to the second signature data (Fig. 15, S1530-S1550); making a third determination, based on the comparing, that the sensor data corresponds to a defective operating condition of the second electronic device (Fig. 4 S465); and generating a notification in response to the third determination (Column 10 Lines 59-67).
In claims 15 Tsao discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith (Column 14 Lines 25-30 “computer”), wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (Column 14 Lines 25-30 “computer”), the method comprising: obtaining device data corresponding to a set of electronic devices (Fig. 4, s420 Fig. 15, S1550), the set of electronic devices including a first electronic device, a second electronic device, and a third electronic device (Fig. 8, 110-1 through 110-5 examiner notes that 110-x each have multiple devices under their designation); grouping, based on the device data, the set of electronic devices into a first cluster and a second cluster (Fig. 8, G1, G2, G3, G4, G5), wherein the first cluster includes both the first electronic device and the second electronic device (Fig. 8, G1 includes several 
In claims 16, Tsao further discloses wherein the device data includes a first power rating corresponding to the first electronic device and a second power rating corresponding to the second electronic device (Column 16 lines 50-67, Column 17 Lines 1-35 “power consumption”); and wherein grouping the first electronic device and the second electronic device into the first cluster includes determining that a sum of the first power rating and the second power rating (Column 20 Lines 20-37 “sum”) does not exceed a threshold (Fig. 15 S1540, Column 18 Lines 1-15 “threshold”).

In claims 18, Tsao further discloses wherein the device data includes a first distance between the second device and the third device (Column 15 Lines 55-67 “relative position”).
In claims 19, Tsao discloses all of claim 4. Tsao further discloses wherein assigning the second sensor to the second cluster includes determining based, at least in part, on the first distance, a placement location for the second sensor (Column 15 Lines 55-67 “relative position”).
	In claims 20, Tsao further discloses obtaining third signature data comprising one or more third electrical parameters of the third electronic device (Fig. 4, S430, Fig. 15, 1550); and making a second determination that a third electrical parameter of the third signature data does not match the second electrical parameter (Fig. 15, S1530-S1550).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee; Soo Bum et al. US 20180007557 A1 CORE NETWORK CONNECTIONLESS SMALL DATA TRANSFER; Rieken; David W. US 20160291076 A1 FRAMEWORK FOR FAULT DETECTION AND LOCALIZATION IN POWER DISTRIBUTION NETWORKS; Deokar; Vishwas Mohaniraj et al. US 20160274153 A1 INTELLIGENT SENSOR NETWORK IN A LOAD CENTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/B.J.B/Examiner, Art Unit 2865     
 

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865